Case 3:17-cv-00863-BTM-MDD Document 115-1 Filed 04/30/19 PageID.1708 Page 1 of 9


   1    KILPATRICK TOWNSEND & STOCKTON LLP
        NANCY L. STAGG (CA State Bar No. 157034)
   2    nstagg@kilpatricktownsend.com
        12255 El Camino Real, Suite 250
   3    San Diego, CA 92130
        Telephone: (858) 350-6156
   4    Facsimile: (858) 350-6111
   5    WILLIAM M. BRYNER (pro hac vice application forthcoming)
        bbryner@kilpatricktownsend.com
   6    1001 West Fourth Street
        Winston-Salem, NC 27101-2400
   7    Telephone: (336) 607-7482
        Facsimile: (336) 734-2656
   8
        JENNIFER FAIRBAIRN DEAL (admitted pro hac vice)
   9    jdeal@kilpatricktownsend.com
        1100 Peachtree St., Suite 2800
  10    Atlanta, GA 30309
        Telephone: (404) 815-6500
  11    Facsimile: (404) 815-6555
  12    Attorneys for Defendant
        ENERGIZER BRANDS II LLC
  13
  14                       UNITED STATES DISTRICT COURT
  15                FOR THE SOUTHERN DISTRICT OF CALIFORNIA
  16
  17    IBRAHIM NASSER, and SERIOUS Case No. 17-cv-00863 (BTM MDD)
        SCENTS,
  18                                DEFENDANT ENERGIZER
                  Plaintiffs,       BRANDS II LLC, CALIFORNIA
  19                                SCENTS, LLC AND AMERICAN
             v.                     COVERS, LLC’S MEMORANDUM
  20                                IN SUPPORT OF MOTION TO
        JULIUS SAMANN LTD DBA-      DISMISS PLAINTIFFS’ AMENDED
  21    LITTLE TREE DBA-CAR-        COMPLAINT
        FRESHNER CORPORATION, and
  22    NATURE’S APPEAL             Hearing Date: June 7, 2019
        MANUFACTURING               Hearing Time: 11:00 a.m.
  23    CORPORATION DBA-STINK       Courtroom:    15B
        GRENADE, and ENERGIZER
  24    BRANDS II LLC DBA-          Judge: Hon. Barry Ted Moskowitz
        AMERICAN COVERS INC. DBA-
  25    DRIVEN BY REFRESH YOUR      Complaint Filed: 4/28/2017
        CAR,
  26                                PER CHAMBER RULES, NO ORAL
                  Defendants.       ARGUMENT UNLESS SEPARATELY
  27                                ORDERED BY THE COURT
  28
                                                 DEFENDANTS’ MEMORANDUM IN SUPPORT OF
                                            MOTION TO DISMISS FOURTH AMENDED COMPLAINT
                                                               CASE NO. 17-CV-0863-BTM MDD
Case 3:17-cv-00863-BTM-MDD Document 115-1 Filed 04/30/19 PageID.1709 Page 2 of 9


   1                                            TABLE OF CONTENTS
   2                                                                                                                        Page
   3    I.      INTRODUCTION ........................................................................................... 1 
   4    II.     PROCEDURAL HISTORY ............................................................................ 1 
   5    III.    ARGUMENT .................................................................................................. 3 
   6            A.       Plaintiffs’ Claims Against American Covers and California
                         Scents Should Be Dismissed Pursuant to Fed. R. Civ. P.
   7                     12(b)(5) ................................................................................................. 3 
   8                     1.       American Covers Has Not Been Properly Served...................... 3 
   9                     2.       California Scents Has Not Been Properly Served ...................... 4 
  10            B.       Plaintiffs’ Claims Against Energizer Brands II Should Be
                         Dismissed Pursuant to Fed. R. Civ. P. 12(b)(6).................................... 4 
  11
        IV.     CONCLUSION ............................................................................................... 6 
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                                         DEFENDANTS’ MEMORANDUM IN SUPPORT OF
                -i-                                                 MOTION TO DISMISS FOURTH AMENDED COMPLAINT
                                                                                       CASE NO. 17-CV-0863-BTM MDD
Case 3:17-cv-00863-BTM-MDD Document 115-1 Filed 04/30/19 PageID.1710 Page 3 of 9


   1                                           TABLE OF AUTHORITIES
   2                                                                                                                    Page(s)
   3    Cases 
   4    Ashcroft v. Iqbal,
           556 U.S. 662 (2009) ............................................................................................. 4
   5
   6    Brockmeyer v. May,
           383 F.3d 798 (9th Cir. 2004) ................................................................................ 3
   7
   8    Statutes 
   9    Cal. Civ. Proc. Code Ann. § 413.10 et seq. ............................................................... 3
  10
        Other Authorities 
  11
        Fed. R. Civ. P. 12(b)(5) ..................................................................................... 1, 3, 5
  12
        Fed. R. Civ. P. 12(b)(6) ..................................................................................... 1, 4, 5
  13
        Fed. R. Civ. P. 4 ......................................................................................................... 3
  14
  15    Local Rule of Civil Procedure 15.1 ........................................................................... 1

  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                                          DEFENDANTS’ MEMORANDUM IN SUPPORT OF
                - ii -                                               MOTION TO DISMISS FOURTH AMENDED COMPLAINT
                                                                                        CASE NO. 17-CV-0863-BTM MDD
Case 3:17-cv-00863-BTM-MDD Document 115-1 Filed 04/30/19 PageID.1711 Page 4 of 9


   1    I.        INTRODUCTION
   2              Defendants American Covers, LLC (“American Covers”) and California
   3    Scents, LLC1 (“California Scents”) specially appear2 for the sole purpose of moving
   4    to dismiss Plaintiffs’ Fourth Amended Complaint pursuant to Fed. R. Civ. P.
   5    12(b)(5) because Plaintiffs have failed to effect proper service of the Fourth
   6    Amended Complaint (or any of Plaintiffs’ prior complaints) on either American
   7    Covers or California Scents. Defendant Energizer Brands II LLC (“Energizer”)3
   8    moves to dismiss Plaintiffs’ Fourth Amended Complaint in its entirety pursuant to
   9    Fed. R. Civ. P. 12(b)(6).
  10    II.       PROCEDURAL HISTORY
  11              On April 28, 2017, Plaintiffs initiated this action. ECF No. 1. Neither
  12    American Covers nor California Scents was named as a defendant.4 Id. Plaintiffs’
  13    original Complaint subsequently was dismissed with leave to amend. ECF No. 28.
  14              On August 15, 2017, Plaintiffs’ attempted to file several amended Complaints
  15    that violated Local Rule of Civil Procedure 15.1. ECF Nos. 37, 39. Plaintiffs also
  16    attempted to file a Second Amended Complaint on September 7, 2017, which the
  17    Court struck, again with leave to amend. See ECF No. 40.
  18              Plaintiffs eventually filed their Second Amended Complaint on October 18,
  19
  20          Plaintiffs’ Fourth Amended Complaint names “American Covers Inc.” as a
              1

  21    Defendant but that entity was converted into American Covers, LLC on July 14,
        2016, prior to the filing of this action. Similarly, Plaintiffs’ Fourth Amended
  22    Complaint names “California Scents Corporation” as a Defendant but that entity
  23    was converted into California Scents, LLC on July 14, 2016, prior to the filing of
        this action.
  24        2
              American Covers and California Scents specially appear in this matter solely to
  25    object to defective service and expressly reserve all other legal challenges in the
        event they are properly served.
  26        3
              Energizer Brands, American Covers, and California Scents are collectively
  27    referred to herein as “Defendants.”
            4
              The Complaint named “Energizer Brands II, LLC. [sic] DBA-American Covers
  28
        Inc. DBA-Driven by Refresh Your Car” as a single defendant.
                                                          DEFENDANTS’ MEMORANDUM IN SUPPORT OF
                  -1-                                MOTION TO DISMISS FOURTH AMENDED COMPLAINT
                                                                        CASE NO. 17-CV-0863-BTM MDD
Case 3:17-cv-00863-BTM-MDD Document 115-1 Filed 04/30/19 PageID.1712 Page 5 of 9


   1    2017. ECF No. 42. Plaintiffs’ Second Amended Complaint was later stricken for
   2    failure to comply with the Local Rules. ECF No. 51.
   3           On November 29, 2017, Plaintiff filed a Third Amended Complaint. ECF
   4    No. 52. The Third Amended Complaint removed “California Scents DBA
   5    California Scents Professionel DBA Mini-Scents” as a defendant and did not name
   6    any “California Scents” entities as defendants. Id. The Third Amended Complaint
   7    added, for the first time, “American Covers, Inc.” as a defendant. Id. The proof of
   8    service filed for American Covers, Inc. indicates that it was served via process
   9    server on Nancy L. Stagg at Kilpatrick Townsend & Stockton LLP. ECF No. 57.
  10    The Court dismissed the Third Amended Complaint on April 16, 2019, with leave to
  11    amend. ECF No. 96. The Court’s order also provided Plaintiffs with a clear
  12    roadmap as to the necessary amendments to their pleading in order for Plaintiffs to
  13    state a claim.
  14           On April 16, 2019, Plaintiffs filed their Fourth Amended Complaint, which
  15    suffers substantively from the same issues as Plaintiffs’ prior pleadings, namely,
  16    failure to state a claim. ECF No. 98. American Covers Inc. was once again named
  17    as a Defendant in the Fourth Amended Complaint. Id. The Fourth Amended
  18    Complaint named, for the first time, California Scents Corporation as a Defendant.
  19    Id. An amended summons was issued that same day. ECF No. 99. The proofs of
  20    service filed by Plaintiffs indicate that Defendant Energizer Brands II LLC, Julius
  21    Samann LTD, and Car Freshner Co. were all served multiple times at multiple
  22    addresses, but Plaintiffs filed no proofs of service showing that either American
  23    Covers or California Scents were served. ECF Nos. 100-109. To date, neither
  24    American Covers nor California Scents has been duly served with the Fourth
  25    Amended Complaint.
  26    ////
  27    ////
  28    ////
                                                       DEFENDANTS’ MEMORANDUM IN SUPPORT OF
               -2-                                MOTION TO DISMISS FOURTH AMENDED COMPLAINT
                                                                     CASE NO. 17-CV-0863-BTM MDD
Case 3:17-cv-00863-BTM-MDD Document 115-1 Filed 04/30/19 PageID.1713 Page 6 of 9


   1    III.   ARGUMENT
   2           A.    Plaintiffs’ Claims Against American Covers and California Scents
                     Should Be Dismissed Pursuant to Fed. R. Civ. P. 12(b)(5)
   3
   4           American Covers is a Utah limited liability company, and California Scents is
   5    a California limited liability company. Plaintiffs could have been properly served
   6    American Covers and California Scents in a variety of ways pursuant to either
   7    Federal law or the laws of the State of California. See Fed. R. Civ. P. 4; Cal. Civ.
   8    Proc. Code Ann. § 413.10 et seq. However, as explained below, Plaintiffs have not
   9    served either of these Defendants in compliance with any of the permitted manners.
  10    “Once service is challenged, plaintiffs bear the burden of establishing that service
  11    was valid under Rule 4.” Brockmeyer v. May, 383 F.3d 798, 801 (9th Cir. 2004).
  12    Plaintiffs cannot meet their burden of establishing valid service.
  13                 1.     American Covers Has Not Been Properly Served
  14           American Covers was first added to this case via Plaintiffs’ Third Amended
  15    Complaint, which was served on Defendant Energizer Brands II LLC’s counsel of
  16    record, Nancy Stagg. Ms. Stagg is not a party to this case and has no affiliation with
  17    American Covers, beyond representing it in connection with its special appearance
  18    in this matter. Declaration of Nancy Stagg, ¶ 3. Ms. Stagg is not an officer or
  19    managing agent or general agent of American Covers, nor has Ms. Stagg been
  20    authorized or appointed to accept service on behalf of American Covers, which is an
  21    entirely separate and distinct legal entity from Defendant Energizer Brands II LLC.
  22    Id. at ¶ 4. Ms. Stagg also never agreed to accept service on American Covers’ or
  23    California Scents’ behalf. Id. at ¶ 5.
  24           Accordingly, Plaintiffs did not serve the Third Amended Complaint on
  25    American Covers itself or any authorized agent of American Covers, and the Third
  26    Amended Complaint was never properly served. The Fourth Amended Complaint
  27    also has not been served on American Covers or any authorized agent in any
  28    manner, much less in a proper manner. Accordingly, American Covers has not been
                                                       DEFENDANTS’ MEMORANDUM IN SUPPORT OF
               -3-                                MOTION TO DISMISS FOURTH AMENDED COMPLAINT
                                                                     CASE NO. 17-CV-0863-BTM MDD
Case 3:17-cv-00863-BTM-MDD Document 115-1 Filed 04/30/19 PageID.1714 Page 7 of 9


   1    properly served at all in this matter and all claims against it should be dismissed.
   2                 2.     California Scents Has Not Been Properly Served
   3          California Scents was first purportedly added to this case via Plaintiffs’
   4    Second Amended Complaint, which was then stricken, and Plaintiffs dropped all
   5    claims against California Scents in its Third Amended Complaint. Plaintiffs then
   6    added California Scents again as a Defendant in the Fourth Amended Complaint.
   7    The Fourth Amended Complaint has never been served on California Scents or any
   8    authorized agent in any manner, much less in a proper manner. Accordingly,
   9    California Scents has not been properly served and all claims against it should be
  10    dismissed.
  11          B.     Plaintiffs’ Claims Against Energizer Brands II Should Be
                     Dismissed Pursuant to Fed. R. Civ. P. 12(b)(6)
  12
  13          Under Rule 12(b)(6) of the Federal Rules of Civil Procedure, a district court
  14    must dismiss a pleading if it “fails to state a claim upon which relief may be
  15    granted.” “To survive a motion to dismiss, a complaint must contain sufficient
  16    factual matter, accepted as true, to ‘state a claim to relief that is plausible on its
  17    face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at
  18    570). “Allegations that amount to no more than legal conclusions or bare assertions
  19    are not entitled to the assumption of truth.” Order at 4 (citing Iqbal, 556 U.S. at
  20    679, 680-81). The United States Supreme Court has explained that “when the
  21    allegations in a complaint, however true, could not raise a claim to entitlement of
  22    relief, this basic deficiency should be exposed at the point of minimum expenditure
  23    of time and money by the parties and the court.” Twombly, 550 U.S. at 558
  24    (quotations and citation omitted).
  25          In its Order permitting Plaintiffs to amend their complaint for the third time,
  26    the Court directed Plaintiffs as follows:
  27          Plaintiffs must plead facts concerning any number of the following factors:
              (1) strength of the mark; (2) proximity of the goods; (3) similarity of the
  28          marks; (4) evidence of actual confusion; (5) marketing channels used; (6) type
                                                         DEFENDANTS’ MEMORANDUM IN SUPPORT OF
              -4-                                   MOTION TO DISMISS FOURTH AMENDED COMPLAINT
                                                                       CASE NO. 17-CV-0863-BTM MDD
Case 3:17-cv-00863-BTM-MDD Document 115-1 Filed 04/30/19 PageID.1715 Page 8 of 9


   1           of goods and the degree of care likely to be exercised by the purchaser; (7)
               defendant’s intent in selecting the mark; and (8) likelihood of expansion of
   2           the product lines.
   3           ECF No. 96 at 11 (emphasis in original).
   4           The Court further provided, “The Court specifically directs Plaintiffs to
   5    amend the likelihood of confusion and sham litigation allegations, and reminds
   6    Plaintiffs that in order to state a viable claim, Plaintiffs must provide facts
   7    supporting the allegations, not just conclusions. Clarity is paramount. This is
   8    Plaintiffs’ final opportunity to amend the pleadings as to all claims.” Id. at 17
   9    (emphasis in original).
  10           Despite these clear directives, the only new factual allegations against
  11    Defendants that Plaintiffs include in the Fourth Amended Complaint are that both
  12    parties market their products in California and sell their products in gas stations.
  13    These minimal factual allegations are insufficient to state a claim against Energizer.
  14    The remainder of Plaintiffs’ new allegations are entirely legal conclusions or
  15    conclusory allegations. Indeed, rather than allege actual facts relevant to the
  16    likelihood of confusion factors as ordered by the Court, Plaintiffs merely restate
  17    some of the confusion factors.
  18           Accordingly, Plaintiffs’ Fourth Amended Complaint, like all previous
  19    iterations, fails to state a claim.5 Plaintiffs have now had three separate
  20    opportunities to cure the deficiencies in their Complaint, but have failed to do so,
  21    despite having been given a clear roadmap by the Court. The Court should,
  22    therefore, dismiss Plaintiffs’ claims without leave to amend.
  23    ////
  24    ////
  25    ////
  26
  27       5
            If the Court declines to dismiss the claims against American Covers and
        California Scents under Fed. R. Civ. P. 12(b)(5), those claims still fail under
  28
        12(b)(6) for the same reasons discussed herein.
                                                        DEFENDANTS’ MEMORANDUM IN SUPPORT OF
               -5-                                 MOTION TO DISMISS FOURTH AMENDED COMPLAINT
                                                                      CASE NO. 17-CV-0863-BTM MDD
Case 3:17-cv-00863-BTM-MDD Document 115-1 Filed 04/30/19 PageID.1716 Page 9 of 9


   1    IV.   CONCLUSION
   2          For the foregoing reasons and for those set forth in Defendants’ opening
   3    papers, this Court should grant Defendants’ Motion to Dismiss the Fourth Amended
   4    Complaint.
   5
   6    DATED: April 30, 2019          Respectfully submitted,
   7                                   KILPATRICK TOWNSEND & STOCKTON
                                       LLP
   8
   9
                                       By:/s/ Nancy L. Stagg
  10                                      NANCY L. STAGG
  11                                   Attorneys for Defendant
                                       ENERGIZER BRANDS II LLC
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                     DEFENDANTS’ MEMORANDUM IN SUPPORT OF
              -6-                               MOTION TO DISMISS FOURTH AMENDED COMPLAINT
                                                                   CASE NO. 17-CV-0863-BTM MDD
